  Case: 4:18-cv-01993-RWS Doc. #: 2 Filed: 11/28/18 Page: 1 of 2 PageID #: 37



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

 Richard T. Lammert,

        Plaintiff,
                                                          Cause No. 4:18-cv-1993
        v.
                                                          Removed from the Circuit Court
 National Surety Corporation, Chubb Limited,              of St. Louis County, Missouri
 ABC Corporation, and DEF Corporation,                    Cause No. 18SL-CC03717

        Defendants.                                       JURY TRIAL DEMANDED

                          NOTICE TO PLAINTIFF OF REMOVAL

       COME NOW, Defendants, National Surety Corporation and Chubb Limited, by and

through the undersigned counsel, and hereby give notice that they have removed the above-

captioned action to the United States District Court for the Eastern District of Missouri.




                                              BROWN & JAMES, P.C.


                                              /s/ Robert L. Brady
                                              Robert L. Brady, #47522MO
                                              800 Market Street, Suite 1100
                                              St. Louis, Missouri 63101-2501
                                              314-421-3400 - PH
                                              314-421-3128 – Fax
                                              rbrady@bjpc.com
                                              Attorneys for Defendants National Surety
                                              Corporation and Chubb Limited
  Case: 4:18-cv-01993-RWS Doc. #: 2 Filed: 11/28/18 Page: 2 of 2 PageID #: 38



                                CERTIFICATE OF SERVICE

        A true and accurate copy of the foregoing was filed electronically with the Clerk of Court
and to be served via email this 28th day of November, 2018, to:

Paul N. Rechenberg, Esq.
Elizabeth A. Rechenberg, Esq.
RECHENBERG LAW, LLC
215 Chesterfield Business Parkway
Chesterfield, MO 63005
Attorneys for Plaintiff

                                             /s/ Robert L. Brady
